DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are ineligible. 
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claims 1 and 8 is a method for determining rotor characteristics of an AC machine. The method involves multiple mental steps.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a method. Thus, the claim is to a process, which are statutory categories of invention (Step 1: YES).


Limitation “(a) obtaining a reference signal…, (b) determining orthogonal components…., (c) determining a product of the orthogonal…., (d) determining a squared magnitude of the orthogonal components…., (e) determining the rotor characteristics…” in claims 1 and 8, are all mental steps as evident from the disclosure. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a-g) recites a concept that falls into the “mathematical concept” group of abstract ideas. 

This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving algebraic equations in their minds using a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). 

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial 

Besides the abstract ideas, the claim recites the additional element “an alternating current (AC) electrical machine in claims 1 and 8. An evaluation of whether limitation (a) is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, these additional elements are recited so generically that they represent well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception MPEP 2106.05(d). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, an AC electric machine amounts to no more than well-understood, routine or conventional which is notoriously well-known. Also, the judicial exception is not integrated into a practical application because the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Such as “obtaining” and “determining”). The claim is not patent eligible. Claims 3-7 and 10-14 also disclose abstract ideas (Claims 12 and 14 disclose a mental step of “generating the angular position error….”) which fall under mathematical calculations and mental process. The same analysis applies to these claims as well. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8, 1, 2, 9, 3, 10, 4, 11, 6, 13, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN B CN107342713 A.

Regarding claim 8, HAN B discloses
A method for determining rotor characteristic of an alternating current (AC) electrical machine, the method comprising: obtaining a reference voltage signal (Items n0 and n1), one or more phase currents, and rotor data (sinθ^ an cosθ^); determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase current characteristics, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the 

    PNG
    media_image1.png
    492
    1518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    1492
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    600
    953
    media_image3.png
    Greyscale


Regarding claim 1, HAN B discloses
 A method for determining rotor characteristic of an alternating current (AC) electrical machine, the method comprising: obtaining a reference voltage signal, one or more phase currents, and rotor data; determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase current characteristics, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model; and determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components. (See claim 8 rejection for detail)

Regarding claims 2 and 9, HAN B discloses
, wherein the rotor characteristic is at least one of a rotor position and a rotor speed. (See claims 1 and 8 rejection for detail)

Regarding claims 3 and 10, HAN B discloses
, wherein determining orthogonal components of the extended BEMF model of the AC electrical machine further comprises converting at least one of the reference voltage signal, the one or more phase currents, and the rotor data into a two axis rotating reference frame. (See Fig. 1 for alpha-beta reference frame which inherently uses a two axis rotating reference frame such as d and q axis)

Regarding claims 4 and 11, HAN B discloses
, wherein determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components further comprises generating an angular position error signal. (Equation 9 represents an angular position error)

Regarding claims 6 and 13, HAN B discloses
 wherein determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components further comprises determining a rotor speed based on the angular position error signal. (Fig. 1 shows 1 shows determination w^ based on equation 9)

    PNG
    media_image4.png
    334
    1501
    media_image4.png
    Greyscale

Regarding claim 7, HAN B discloses
, wherein determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components further comprises: determining a rotor speed based on the angular position error signal; and determining a rotor position based on the rotor speed. (Fig. 1 clearly shows an integrator (1/s) is used to determine a rotor position from the rotor speed)

Regarding claim 14, HAN B discloses
, wherein generating the angular position error signal further comprises converting a previous rotor position to the angular position error signal. (Equation 9 uses a previous rotor position θ^)

Conclusion
(There is no prior art rejection for claims 5 and 12. These claims have been rejected under 101 as mentioned above) 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US Pub. No. 2015/0365029 A1) discloses a back EMF observer and a PLL controller to estimate an actual angle as shown in Fig. 1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846